Citation Nr: 1343119	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  04-28 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for gastroparesis rated as 10 percent disabling prior to April 10, 2006, and 30 percent disabling from April 10, 2006.  

2.  Entitlement to increased rating for eczema rated as 10 percent disabling prior to May 14, 2009, and an increased rating in excess of 60 percent since May 14, 2009.

3.  Entitlement to an increased rating in excess of 30 percent for folliculitis since December 21, 2006.  

4.  Entitlement to an increased rating for glaucoma, rated as 10 percent disabling.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 14, 2009.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972 and from February 1974 to November 1992. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from May 2003 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The May 2003 rating decision denied increased ratings for gastroparesis, glaucoma, and eczema, and denied entitlement to a total rating based upon unemployability due to service-connected disability.  In March 2007, a 30 percent rating was assigned to the gastroparesis from April 10, 2006.  The Veteran perfected an appeal for these issues.

By history, with regard to the Veteran's eczema and folliculitis, service connection for eczema was granted in February 1994.  A 10 percent rating under Diagnostic Code (DC) 7806 was assigned.  In May 2003, the 10 percent evaluation was confirmed and continued.  In a February 2007 rating decision, service connection for folliculitis was granted and a 30 percent rating was assigned under DC 7800 from December 21, 2006.  In February 2009, the Board included the Veteran's folliculitis (liberally construing the Veteran's appellate assertions) and remanded the matter for additional development.  In a May 2012 rating decision, the RO granted a 60 percent disability rating for chronic eczema, effective May 14, 2009.  Additionally, by rating decision dated in May 2012, the Veteran received a schedular rating of 100 percent effective from May 14, 2009.  Thus, the claim for a TDIU since May 14, 2009 is moot.  Based on the aforementioned development and in order to ensure that all of the Veteran's appellate assertions are addressed, the issues on appeal are as listed on the title page of the decision.

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in October 2008.  A transcript of the hearing has been associated with the Veteran's claims folder.

As previously alluded to, in February 2009, the Board remanded the issues for further development.  The Board has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below in the remand portion of the decision, further development remains necessary for the issues of entitlement to increased ratings for gastroparesis, folliculitis and TDIU prior to May 14, 2009.  The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 17, 2009, there is no evidence of concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.   

2.  From June 17, 2009 to June 15, 2010, the Veteran's service-connected glaucoma was manifested by average contraction of 55 degrees in the right eye and average contraction of 53 degrees in the left eye. 

3.  From June 16, 2010, there is no evidence of bilateral concentric contraction of the visual field 60 degrees but not to 45 degrees or to 45 degrees but not to 30 degrees.  

4.  Prior to May 14, 2009, the Veteran's eczema did not affect at least twenty percent of exposed body areas, or at least twenty percent of his total body area, and systemic therapy such as corticosteroids and immunosuppressive therapy were not prescribed.

5.  Since May 14, 2009, the Veteran's eczema has been rated at the highest percentage rating allowable.  

6.  The Veteran's eczema symptoms are adequately contemplated by the schedular rating criteria and evidence of marked interference with employment or frequent periods of hospitization is not present.


CONCLUSIONS OF LAW

1.  Prior to June 17, 2009, the criteria for an evaluation in excess of 10 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, DC 6080, (in effect prior to December 10, 2008).

2.  From June 17, 2009 to June 15, 2010, the criteria for an evaluation of 20 percent (but no higher) for glaucoma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, DC 6080, (in effect prior to December 10, 2008).

3.  From June 16, 2010, the criteria for an evaluation in excess of 10 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, DC 6080, (in effect prior to December 10, 2008).

4.  For the entire period on appeal prior to May 14, 2009, the criteria for a disability rating in excess of 10 percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7806 (2013).

5.  For the entire period on appeal since May 14, 2009, the criteria for a disability rating in excess of 60 percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7806 (2013).

6.  The criteria for referral to the Director of Compensation and Pension Services for extraschedular consideration have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran received VCAA notice letters in March 2004 with regard to the eczema claim, and in March 2004 and June 2006 with regard to the glaucoma claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were then readjudicated in a May 2012 Supplemental Statement of the Case.  The notification timing requirements were satisfied as well.

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   During the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  However, the VLJ did asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Veteran has not been prejudiced in this regard. 

VA also has a duty to assist the Veteran in the development of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board additionally notes that the Veteran has alleged VA treatment records tampering, including in a July 2012 contact with the RO.  With respect to the contentions of the Veteran, the Board notes that the Veteran's statements, standing alone, are not sufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  There is no objective evidence of records tampering.  In fact, the claims folder contains VA and private treatment reports, various lay statements, a hearing transcript, and VA examination reports.  The December 2006 skin and June 2010 glaucoma examination reports contain pertinent clinical findings relevant to the pertinent diagnostic codes.  The VA examiners were provided the Veteran's history, the Veteran explained his subjective symptoms, and the examination reports set forth detailed examination findings in a manner that allows for informed appellate review.  The Veteran has not reported that glaucoma has worsened since the most recent VA examination in June 2010.  Another remand is not warranted.  A remand is not required solely due to the passage of time since the June 2010 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, a current VA examination is not required with regard to the eczema issue, as the period prior to May 14, 2009 is the relevant appeal period and because the Veteran has been in receipt of the maximum percentage rating allowable for eczema since May 14, 2009.

In obtaining the Veteran's VA treatment records from the San Diego VA Healthcare System dated from January 2008, as well as scheduling the Veteran for a VA ophthalmology examination, there was compliance with the February 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  With regard to the eczema issue, it is acknowledged that the February 2009 remand requested that the Veteran be scheduled for an additional VA examination.  Nonetheless, an additional remand is not necessary.  The Veteran is currently receiving the highest schedular evaluation available for eczema.  

VA has fulfilled its duty to notify and assist the Veteran.  No further notice or assistance is required.  


Increased Rating Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, during the pendency of the appeal, the possibility of assigning staged ratings must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Glaucoma

Criteria & Analysis

The Veteran contends that his service-connected glaucoma is more disabling than currently evaluated.  The Veteran's glaucoma is assigned a 10 percent disability rating under DC 6013.  

By way of background, a May 1996 rating action granted service connection for glaucoma, assigning a 10 percent disability evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the May 1996 rating action became final.  The Veteran filed an increased rating claim in October 2002.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79.  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008). 

Simple, primary, noncongestive glaucoma is rated under Diagnostic Code 6013.  Under Diagnostic Code 6013, glaucoma is rated on impairment of visual acuity or field loss.  The minimum rating is 10 percent.

Diagnostic Code 6080 provides various ratings for impairment of field of vision.  It sets forth the following:

Loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  

Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100. 

Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Concentric contraction of the visual field to 60 degrees but not to 45 degrees results in an evaluation of 20 percent if bilateral; and if unilateral, a 10 percent evaluation; or rate as 20/50.  Id. 

Under Note 1, a correct diagnosis reflecting disease or injury should be cited.  Id.  

Under Note 2, demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under § 3.350(b)(2) of this chapter; not however, for the purpose of § 3.350(a) of this chapter.  Id.

Prior to December 10, 2008, DCs 6061-6079, provided for 20 percent evaluation for 20/70 vision in one eye with 20/50 vision in the other eye; 20/100 vision in one eye and 20/50 vision in the other eye; 20/200 vision in one eye with 20/40 vision in the other eye; 15/200 vision in one eye with 20/40 vision in the other eye.  Id. 

A 30 percent evaluation required 20/70 vision in one eye with 20/70 vision in the other eye; 20/100 vision in one eye and 20/70 vision in the other eye; 20/200 vision in one eye with 20/50 vision in the other eye; 15/200 vision in one eye with 20/50 vision in the other eye; 10/200 vision in one eye with 20/40 vision in the other eye; or, 5/200 vision in one eye with 20/40 vision in the other eye.  

A 40 percent evaluation required 20/200 vision in one eye with 20/70 vision in the other eye; 15/200 vision in one eye and 20/70 vision in the other eye; 10/200 vision in one eye with 20/50 vision in the other eye; or, 5/200 vision in one eye with 20/50 vision in the other eye.  

A 50 percent evaluation required 10/200 vision in one eye with 20/70 vision in the other eye; or, 5/200 vision in one eye with 20/70 vision in the other eye.  Id. 

A 100 percent evaluation required 5/200 in each eye, or visual acuity of 5/200 in one eye and blindness in the other eye, having only light perception, or anatomical loss of the other eye.  Id.

Analysis

Prior to June 17, 2009

Before June 17, 2009, a review of the pertinent evidence and applicable criteria establishes that the Veteran's glaucoma is appropriately rated as 10 percent disabling and that the assignment of a higher rating is not warranted.    

The evidence confirms that the Veteran's corrected central visual acuity has been no worse than 20/50 in the right eye and 20/30 in the left eye.  In April 2003, the Veteran's corrected vision was 20/20 in both eyes.  A May 2003 ophthalmology note reported the same.  In May 2004, visual acuity was 20/25-1 in the right eye and 20/25 in the left eye.  In October 2004, the Veteran's corrected distance vision was 20/50+2 in the right eye and 20/30+2 in the left eye.  In December 2006, the Veteran's corrected distance visual acuities were 20/20 -2/5 in each eye.  In May 2009, the Veteran's corrected near vision was 20/20, bilaterally.  Such findings do not warrant the assignment of an increased rating based on impairment of central visual acuity.  

Similarly, a higher rating is not warranted under impairment of field vision.  As noted, results from the April 2003 VA eye examination report showed that visual field analysis was normal in each eye.  VA examination in October 2004 showed peripheral visual fields grossly full to finger confrontation, even though the Veteran's chart noted stable superior field defect in the right eye and stable interior defect in the left eye.  The December 2006 VA eye examination report showed that visual field analysis revealed full field of vision, bilaterally.  Such findings do not warrant the assignment of an increased rating based on impairment of field vision.

From June 17, 2009 to June 15, 2010

However, from June 17, 2009 through June 15, 2010, the Veteran's eye disability meets the criteria for the next-higher rating under Diagnostic Code 6080 based on the impairment of field vision.  During this period and when resolving doubt in the Veteran's favor, the Veteran's service-connected glaucoma was manifested by average contraction of 55 degrees in the right eye and average contraction of 53 degrees in the left eye.  The results of the right visual field were reported as slightly depressed superiorly and nasally with the field extending 42 degrees superiorly, 40 degrees superior nasally, 47 degrees nasally, 50 degrees inferior nasally, 63 degrees inferiorly, 75 degrees inferior temporally, 66 degrees temporally, and 57 degrees temporally.  On the left, findings showed slightly depressed superior and nasal greater than inferior and temporal with the field extending 45 degrees superiorly, 47 degrees superior nasally, 43 degrees nasally, 48 degrees inferior nasally, 60 degrees inferiorly, 63 degrees inferior temporally and temporally and 58 degrees temporally.  As such, a 20 percent rating is warranted.  

Such findings do not warrant the next-higher 30 percent rating, however.  In order to warrant the next-higher 30 percent rating, the evidence must show a visual field loss of the temporal half bilaterally; concentric contraction of the visual field to 5 degrees unilaterally; concentric contraction of the visual field to 15 degrees but not to 5 degrees, unilaterally; or, concentric contraction of the visual field to 45 degrees but not to 30 degrees, bilaterally.  There is no evidence of  such.  As noted, the June 2009 findings showed that the right eye had an average contraction to 55 degrees and the left eye had an average contraction to 53 degrees.  Such findings do not warrant the assignment of a 30 percent rating.

From June 16, 2010

From June 16, 2010 to the present, impairment resulting from the Veteran's glaucoma more nearly approximates the criteria for the assignment of a 10 percent rating.  

Since June 16, 2010, the Veteran's corrected central visual has been listed as no worse than 20/70 in the right eye and 20/40 in the left eye.  On June 16, 2010, visual acuity with correction measured 20/30-1 in the right eye and 20/25-1 in the left eye at distance and 20/70 in the right eye and 20/40-1 in the left eye at near.   

Similarly, a higher rating is not warranted for impairment of field vision.  In order to warrant the next-higher 20 percent rating, the evidence must show loss of the nasal half of the visual field bilaterally, concentric contraction of the visual field to 60 degrees but not to 45 degrees bilaterally, or concentric contraction of the visual field to 15 degrees but not to 5 degrees unilaterally.  Here, the June 2010 VA optometry note showed that the right eye had an average contraction to 61 degrees and the left eye had an average contraction to 64 degrees.  Findings of Goldman visual fields on the right showed fields superiorly to 40 degrees, superior nasally to 43 degrees, nasally to 53 degrees, inferior nasally to 50 degrees, inferiorly to 73 degrees, inferior temporally to 84 degrees, temporally to 77 degrees, and superior temporally to 67 degrees.  On the left fields were superiorly to 48 degrees, superior nasally to 51 degrees, nasally to 53 degrees, inferior nasally to 52 degrees, inferiorly to 72 degrees, inferior temporally to 76 degrees, temporally to83 degrees, and superior temporally to 73 degrees.  Such findings do not warrant the assignment of a 20 percent rating based on impairment of field vision.

The Board is awarding a 20 percent rating from June 17, 2009, to June 15, 2010, with continuance of the 10 percent rating previously assigned by the RO prior to June 17, 2009, and as of June 16, 2010.  The Board notes that the Veteran has not reported that glaucoma has worsened since June 16, 2010. The Board's actions herein do not result in a reduction of the Veteran's disability compensation, so no further due process is required.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (holding that rating reduction procedures of 38 C.F.R. § 3.105(e) not applicable when the claimant left the appeals process with a disability rating in excess of the rating possessed prior to the Board appeal); see also Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days notice prior to a ratings reduction where the overall compensation paid to the veteran is not reduced); Singleton v. Shinseki, 23 Vet. App. 376, 379 (2010) (38 C.F.R. § 3.344 regarding stabilization of disability evaluations not applicable where the Board is retroactively assigning staged ratings).  

The Board has considered the statements and testimony of the Veteran regarding the severity of the service-connected glaucoma.  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such evidence concerning the nature and extent of the Veteran's glaucoma has been provided by the medical personnel who have examined the Veteran during the current appeal and who have the medical expertise to render pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which the service-connected disability is rated.  Additionally, even considering the Veteran's credible testimony regarding the impact of service-connected glaucoma on his ability to function and symptomatology, the objective evidence does not support the assignment of ratings in excess of those set forth herein. 

Eczema
Criteria & Analysis

As previously noted, in February 1994 the RO granted service connection for eczema, assigning a 10 percent disability evaluation.  The Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  The February 1994 rating action became final.  The Veteran filed an increased rating claim in October 2002.  The 10 percent evaluation was confirmed and continued in 2003.  In a May 2012 rating decision, the RO granted a 60 percent disability rating for chronic eczema, effective May 14, 2009.  A 60 percent rating is the highest scheduler evaluation allowable under DC 7806.  The Veteran seeks a higher rating.

Diagnostic Code 7806 provides a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

A review of the claims file and applicable criteria prior to May 14, 2009, establishes that a disability rating in excess of 10 percent is not warranted for the Veteran's eczema.  The Veteran was afforded several VA examinations in connection with his claim.  VA examiners have consistently found that the Veteran's eczema does not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  The August 2004 and December 2006 VA examiners made no diagnosis of eczema.  VA treatment records dated in October 2006 and July 2007 reflect findings that no eczematous dermatitis was noted.  Although the April 2003 VA examiner diagnosed chronic eczema, there was no indication that the eczema was found to involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  The examiner only found that the Veteran had irregular hyperpigmented dry patch with scaling on the posterior aspect of the shoulders and upper back with no ulceration, inflammation, tenderness and no associated systemic or nervous manifestation.  

The Veteran contends that he has used systemic therapy such as corticosteroids.  However, the medication records do not show systemic therapy such as corticosteroids.  The Veteran has been prescribed triamcinolone cream, hydroxyzine, Atarax, benzoyl peroxide gel, hydroxyzine pamoate, triamcinlone acetonide cream, and hydrocortisone ointment.  The medical records do not show that the Veteran received corticosteroids injections.  His statements that he has used systemic therapy are inconsistent with the objective evidence of record.  The evidence weighs against the assignment of a higher rating in this regard.  

The probative and persuasive evidence fails to show that the Veteran's eczema involves at least 20 percent of the entire body or of exposed area affected, or that any intermittent systemic therapy is required.  Thus, the assignment of a rating higher than 10 percent for the service-connected eczema before May 14, 2009 is denied.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the period prior to May 14, 2009.  However, the Veteran's eczema symptoms remained relatively constant throughout the course of this period and were no more disabling than reflected by the 10 percent evaluation.  As such, the assignment of staged ratings is not warranted.

As previously noted, since May 14, 2009, the maximum rating allowable under Diagnostic Code 7806 (60 percent) was assigned for the Veteran's eczema.  Thus, no additional schedular consideration for eczema since this time is warranted.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Id. 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria adequately contemplate the Veteran's disability level and symptoms for glaucoma and eczema, and where applicable, provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Veteran's glaucoma is not productive of such visual acuity or visual field impairment so as to render the schedular criteria inapplicable, and his eczema symptoms are contemplated by the schedular criteria.  The assigned scheduler evaluations are adequate.  Additionally, the evidence of record is sufficient to make such a determination that there is no marked interference with employment due solely to glaucoma or eczema.  As noted above, the Veteran reported in June 2010 that the effects of glaucoma on employment was that he had to take off his glasses for close work when repairing jewelry.  Marked interference with employment due solely to glaucoma was noted.  Additionally, the April 2003 skin examiner noted that the Veteran was able to obtain and retain employment with jobs that do not require strenuous physical activity.  Thus, this case does not present marked interference with employment due solely to eczema.  Referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  


ORDER

For the period prior to June 17, 2009, entitlement to a disability rating in excess of 10 percent for glaucoma is denied. 

For the period from June 17, 2009 to June 15, 2010, entitlement to a disability rating of 20 percent (but no higher) is granted for glaucoma.  

For the period from June 16, 2010, entitlement to a disability rating in excess of 10 percent for glaucoma is denied.

An increased rating for eczema, rated as 10 percent disabling prior to May 14, 2009, and a schedular increased rating in excess of 60 percent since May 14, 2009, as well as referral for extraschedular consideration, is denied.


REMAND

The gastroparesis and folliculitis matters were previously before the Board in February 2009, at which time the case was remanded for additional development.  Specifically, the Board determined that VA examinations were required prior to adjudication of the Veteran's claims.  The Veteran underwent VA examinations in May 2009.  Additionally, the San Diego RO scheduled the Veteran for skin and stomach reexaminations to be conducted in October 2011.  However, the Veteran failed to appear for the examinations as scheduled.  The claims folder contains no notice letter reflecting that the Veteran was scheduled for such examinations.  

At the outset, the Board acknowledges that prior to May 2013, the United States Court of Appeals for Veterans Claims had held that VA was entitled to the presumption of regularity that VA employees had properly discharged their official duty to notify a Veteran of scheduled VA examinations.  The presumption of regularity could be rebutted by clear evidence to the contrary.  It was also held that the absence of a copy of notice in the claims file did not constitute clear evidence to rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the Federal Circuit issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn, the Federal Circuit vacated the Kyhn II decision holding that the Court of Appeals for Veterans Claims relied upon extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit's ruling in Kyhn and the absence of verification that the Veteran received proper notice of the scheduled October 2011 VA examinations, additional development is required.  The Veteran must be scheduled for additional VA examinations.

With regard to the TDIU claim, the Veteran filed a claim for TDIU on October 30, 2002 and has a combined 100 percent schedular rating starting on May 14, 2009.  Thus, entitlement to TDIU during the period prior to May 14, 2009 remains ripe for consideration.  For the period from October 30, 2002 to March 13, 2003, his service-connected conditions were chronic eczema, gastroparesis, type II diabetes mellitus, with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, and ganglion cyst right wrist.  For the period from March 14, 2003 to December 20, 2006, his service-connected conditions were chronic eczema, gastroparesis with anemia, type II diabetes mellitus with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, ganglion cyst right wrist, and hypertension.  His service-connected conditions from December 21, 2006 are chronic eczema, gastroparesis with anemia, profound folliculitis with profound scarring, type II diabetes mellitus with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, ganglion cyst right wrist, and hypertension.  

The May 2009 VA ocular examiner opined that none of the Veteran's ocular conditions affect his usual occupation and daily activities.  The June 2009 VA examiner opined that the service-connected skin disorders do not prevent the Veteran from obtaining or retaining gainful employment and do not otherwise cause unemployability.  The June 2009 VA examiner also opined that gastroparesis and chronic constipation do not by themselves prevent the Veteran from obtaining or retaining substantially gainful employment nor do they otherwise cause unemployability.  As the Veteran has not yet undergone a VA examination that comprehensively addressed whether all his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disorders on his unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Lastly, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's treatment of the service-connected gastroparesis and folliculitis from the San Diego VA Healthcare System dated from November 2011 and incorporate them into the Veteran's claims file. 

2.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of the service-connected gastroparesis.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that a review of the claims folder was completed.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All tests and studies deemed necessary by the examiner should be performed and clinical findings should be reported in detail in a narrative report. 

The examiner should list all current manifestations and symptoms due to the gastroparesis, indicate which symptoms are predominant, and describe the predominant disability picture due to the gastroparesis.  The examiner should comment specifically on the presence, frequency and severity of such symptoms as diarrhea, constipation, abdominal distress, and episodes of bowel disturbance.  The examiner should comment specifically on the presence, frequency and severity of such symptoms as epigastric distress; dysphagia; pyrosis; regurgitation; substernal, arm or shoulder pain or other pain; vomiting; material weight loss; hematemesis; melena; moderate anemia; or any other symptom combinations productive of considerable or severe impairment of health. 

3.  Schedule the Veteran for a VA dermatology examination to determine the extent and severity of the folliculitis.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that a review of the claims folder was completed.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  The examiner should report all current manifestations and symptoms of his folliculitis.   

The examiner should examine the Veteran's entire body and report the percentage of the entire body affected by folliculitis and report the percentage of the exposed areas of the body affected by folliculitis.  The examiner should also document the treatment given for folliculitis, including the duration and frequency of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should render an opinion as to whether the use of topical corticosteroid cream is systemic therapy. 

The examiner should report whether folliculitis causes scarring or disfigurement of the head, face, or neck, and if so, the examiner should report if any of the following manifestations or characteristics of disfigurement are found: scar of 5 inches or more (13 or more cm) in length; scar at least one quarter inch (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

The examiner should report whether folliculitis causes visible or palpable tissue loss or gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, auricles, cheeks, lips).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to determine the impact of his service-connected disabilities on his ability to work for the period from October 30, 2002 to May 13, 2009.  As noted above, hypertension was not a service-connected disability until May 14, 2003, and profound folliculitis with profound scarring was not a service-connected disability until December 21, 2006.  

The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that a review of the claims folder was completed.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for the period from October 30, 2002 to May 13, 2009.  

5.  Then, readjudicate the issues on appeal.  If all of the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


